Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 24, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141412                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                         Justices


  v                                                                SC: 141412
                                                                   COA: 288258
                                                                   Oakland CC: 2005-205374-FC
  JARRON DONTI GEORGE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 20, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        YOUNG, J. (concurring).

         Although I recognize this Court’s decision in People v Katt, 468 Mich 272 (2003),
  controls the application of Michigan Rule of Evidence 803(24), I continue to adhere to
  the positions stated in my dissenting opinion in Katt.

        KELLY, C.J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 24, 2010                   _________________________________________
           p1117                                                              Clerk